Exhibit 32.1 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1 OF THE SARBANES-OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Zurvita Holdings, Inc. (the Company), does hereby certify, to such officer’s knowledge, that: The Quarterly Report on Form 10-Q for the period ending April 30, 2011 (the “Form 10-Q”) of the Company fully complies with the requirement of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: June 14, 2011 /s/ Jay Shafer Jay Shafer Co-Chief Executive Officer Dated: June 14, 2011 /s/ Jason Post Jason Post Chief Financial Officer
